Title: From George Washington to the Board of War, 23 November 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point 23d Novemr 1779.
        
        I have been this day honored with yours of the 19th inclosing Copies of the letters which have passed between the Honble the Council of Pennsylvania and the Board relative to the

Coats which have been delivered to the State for the use of their troops.
        The inclemency of the Season—the peculiar circumstances of the Army moving into quarters—and the necessity of delivering out the Cloathing drawn together at New Windsor—obliged me before the receipt of your last, to issue to the troops of six of the States—This seems to have decided the point: But had the case been otherwise, I would not have wished, for reasons which must be obvious to you, to have determined upon the matter. I would observe that His Excellency the president seems to suppose the causes of the apprehended discontent will arise from more than a proportionable quantity of Coats having been delivered to the pennsylvanians. That is not the point. Their superior quality and their uniformity of Colour and fashion, when contrasted with the motled Cloathing of the other Lines will, if any thing, create the Jealousy.
        I hope the Board and the president and Council will do me the justice to beleive that I am perfectly convinced that they never had throughout the whole of this transaction the least intention of injuring the troops of the other states, and that I have never entertained an Idea of the sort. Unluckily in this instance, consideration has been had to the quantity only, of which there is no reason to complain, and not to the quality of our general stock.
        The North Carolina Troops which are all that are under orders for the Southward at present, did not march from New Windsor untill this day, they having been detained by the Weather and to draw Cloathing. They are nearly supplied here with Uniform—They will perhaps have occasion for some Shirts—Shoes Stockings and other small Articles, before they leave Philada. The Route first given to Colo. Clarke; the Commandant, was by Coryells ferry but upon the Receipt of yours I directed him to proceed by the way of Trenton. The Brigade consists of 33 Commd and Staff Officers 90 non Commd and 705 Rank and File. I have the Honor &.
      